Citation Nr: 1324661	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO. 13-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a low back strain, with probable degenerative joint disease.

2. Entitlement to a rating in excess of 20 percent for left shoulder acromioclavicular degenerative arthritis.

3. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's claims of entitlement to increased ratings must be remanded for new examinations, as the November 2010 VA examination of record is inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

Concerning the November 2010 VA examination of the Veteran's spine, the examiner provided inconsistent findings.  The examiner found signs and symptoms of radiculitis and radiculopathy, based on a positive straight leg raise test and the loss of deep tendon reflexes, but did not indicate whether such signs and symptoms qualified as a diagnosis.  In the "diagnosis" section of the report, the examiner only indicated "degenerative disk disease superimposed on degenerative ostearthritis of the lumbar spine with residuals."  For purposes of adjudication, there must be findings as to whether the service connected low back strain, with probable degenerative joint disease, caused or aggravates radiculopathy or radiculitis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012). 

The November 2010 examiner also failed to indicate whether there was objective evidence of pain with movement of the spine despite the Veteran's complaints of painful spinal motion.  Such findings are necessary. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran argues that his shoulder disability has worsened since the November 2010 examination, and that the reported results do not reflect the severity of his disability.  In this regard, the November 2010 examination report is inadequate on its face; the examiner noted that there was pain on range of motion, but failed to indicate at which point such pain began.  Such findings should be included in the report. Id. at 204. 

While the November 2010 examination report indicates that the Veteran had not received treatment for his disabilities in years the RO should still inquire of the Veteran as to whether he has sought treatment for his spine or shoulder at any time during his appeal. 

The claim of entitlement to a total disability rating based on individual unemployability is inextricably intertwined with the increased rating claims, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1.  Contact the Veteran and determine whether he has received any treatment for his spine and shoulder disabilities since May 2006, which is the last relevant treatment note of record.  If so, thereafter obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.  If the Veteran identifies non-VA treatment records, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the file.  The RO/AMC must make at minimum two attempts to obtain the records.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, afford the Veteran a VA orthopedic examination to address his spine and shoulder disabilities. The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA. The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating thoracolumbar spine disabilities and shoulder disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must report whether there is any additional loss of motion following repetitive motion.  If pain is present, the examiner must address where pain begins in each arc of motion.  The examiner must address whether it is at least as likely as not that any form of lower extremity radiculopathy or radiculitis is caused or aggravated by the appellant's low back strain, with probable degenerative joint disease.  Finally, the examiner must opine whether it is at least as likely as not that the combined impairment due to the appellant's left shoulder and low back pathology precludes all forms of substantially gainful employment.  A full, complete and well reasoned rationale for any opinions expressed must be provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

6. Then, readjudicate the claims, to include consideration of whether separate ratings are warranted for any objective neurological abnormalities related to the Veteran's spine disability.  If any benefit sought on appeal are not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

